ICJ_069_FrontierDispute_BFA_MLI_1985-10-03_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
(BURKINA FASO/MALI)

ORDONNANCE DU 3 OCTOBRE 1985

1985

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/MALI)

ORDER OF 3 OCTOBER 1985
Mode officiel de citation :

Différend frontalier, ordonnance du 3 octobre 1985,
CIS. Recueil 1985, p. 189.

Official citation :

Frontier Dispute, Order of 3 October 1985,
LCS. Reports 1985, p. 189.

 

N° de vente : 5 1 6

Sales number

 

 

 
189

INTERNATIONAL COURT OF JUSTICE

YEAR 1985 1985
. 3 October
General List
3 October 1985 No. 69

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/MALI)

ORDER

The President of the Chamber of the International Court of Justice
formed to deal with the case concerning the Frontier Dispute between
Burkina Faso and Mali,

Having regard to Article 48 of the Statute of the Court, and to Article 18,
paragraph 3, and Articles 31, 44, 46 and 92 of the Rules of Court,

Having regard to the Special Agreement concluded on 16 September
1983 between the Republic of Burkina Faso (then called Upper Volta) and
the Republic of Mali for the submission of a dispute concerning the
delimitation of their common frontier to a chamber of the Court,

Having regard to the Order made by the President of the Court on
12 April 1985, fixing 3 October 1985 as the time-limit for the filing of a
Memorial by each Party ;

Whereas the Memorials of Burkina Faso and of Mali have been filed
within the above time-limit ;

Whereas Article HI, paragraph 2 {c), of the above-mentioned Special
Agreement provides that a Counter-Memorial is to be submitted by each
Party no later than six months after the exchange of the Memorials ; and
whereas the Parties, having been consulted on 3 October 1985, confirmed
their agreement that Counter-Memorials be filed within that time-
mit ;

Fixes 2 April 1986 as the time-limit for the filing of a Counter-Memorial
by each Party :

And reserves the subsequent procedure for further decision.
FRONTIER DISPUTE (ORDER 3 X 85) 190

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this third day of October one thousand nine
hundred and eighty-five, in three copies, of which one will be placed in the
archives of the Court, and the others transmitted to the Government of
Burkina Faso and to the Government of Mali, respectively.

(Signed) Mohammed BEDJAOUI,
President of the Chamber.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
